Citation Nr: 0731200	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-03 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in St. 
Louis, Missouri


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from February 
14 to February 20, 2004.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VA 
Medical Center in St. Louis, Missouri, which denied an 
application for reimbursement for unauthorized medical 
services.  

The veteran testified before the undersigned at a July 2007 
videoconference hearing.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  The veteran was in receipt of VA medical care for heart 
disease, including heart attacks, prior to January 17, 2003.

2.  The veteran received emergent care for a heart attack at 
the Dexter Memorial Hospital on February 14, 2004, prior to 
transfer to the Southeastern Missouri Hospital that same day.

3.  A VA or other federal facility was not feasibly available 
at the time of his transfer to the Southeastern Missouri 
Hospital on February 14, 2004.

4.  The veteran's condition had not stabilized at the time of 
his transfer to Southeastern Missouri Hospital on February 
14, 2004.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility between February 14 and February 20, 2004 
have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 
17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to reimbursement for 
unauthorized medical care received subsequent to a heart 
attack he suffered on February 14, 2004.  Specifically, the 
veteran began experiencing chest pain on the morning of 
February 14, 2004.  His wife took him to meet an ambulance, 
which transported him to the Dexter Memorial Hospital.  The 
veteran was provided initial treatment and transferred to the 
Southeastern Missouri Hospital, where he underwent a cardiac 
catheterization during the afternoon of the 14th.  The next 
morning, the veteran underwent a triple bypass heart 
grafting.  The veteran was kept in the Southeastern Missouri 
Hospital until February 20, 2004.  The VA Medical Center 
granted reimbursement for the initial emergency treatment at 
the Dexter Hospital; that grant is not before the Board.  The 
VA Medical Center determined that the veteran had been 
stabilized and should have been transferred to a VA or other 
federal facility for further care, rather than sent to the 
Southeastern Missouri Hospital.  As such, the Medical Center 
denied reimbursement for all such treatment from February 14 
to 20, 2004.  For the reasons that follow, the Board finds 
that veteran had not stabilized permitting transfer to a VA 
facility and that no VA or other federal facility was 
feasibly available.  The Board concludes that reimbursement 
for the unauthorized medical care from February 14, to 
February 20, 2004 is warranted.

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, 
or (2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for 
any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, 
illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).  The veteran has no 
service connected disabilities and has not been enrolled in a 
VA rehabilitation program.  As such, the first criterion is 
not met.  Id.  

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").  The Board concludes that 
the veteran is not entitled to reimbursement under 
38 U.S.C.A. § 1728.  See Zimick, supra.  

In the alternative, payment or reimbursement for emergency 
services for non service-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000- 17.1002 (the implementing regulations).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999), which provides 
general authority for the reimbursement of non-VA emergency 
treatment.  To be eligible for reimbursement under this Act 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the 
criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private facility.  See 38 
U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

The veteran satisfies many of these criteria.  As discussed 
above, he is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728.  See 38 C.F.R. § 17.1002(i).  The veteran has 
testified that he was receiving medication through the VA 
prior to the heart attack.  See 38 C.F.R. § 17.1002(e).  He 
suffered a heart attack, for which a reasonable and prudent 
person would have sought immediate care.  See 38 C.F.R. § 
17.1002(b).  The veteran went to an emergency facility 
providing medical services to the public.  See 38 C.F.R. § 
17.1002(a).  The veteran had no insurance at the time and was 
financially liable for the treatment provided.  See 38 C.F.R. 
§ 17.1002(f-g).  The Board sees no possible contractual or 
legal recourse against a third party under the facts as 
alleged.  See 38 C.F.R. § 17.1002(h).  

The remaining criteria are (c) and (d), whether the veteran 
should have gone to a VA or other Federal facility/provider, 
which was feasibly available, and whether the veteran was 
stabilized sufficient to permit transfer to a VA facility for 
further treatment.  See 38 C.F.R. § 17.1002.  Resolving doubt 
in favor of the veteran, the Board also concludes that the 
veteran had not stabilized sufficient to permit transfer to a 
VA or other federal facility.  Based on the geographic 
location of Dexter, Missouri and the nearest VA facilities 
which could provide cardiac care, the Board concludes that 
transfer to a VA or other federal facility was not reasonably 
feasible.  

The veteran lives in Malden, Missouri.  When his heart attack 
began, he was initially taken to the Dexter Memorial Hospital 
in Dexter, Missouri on the morning of February 14, 2004.  The 
veteran was treated initially and approved for transfer to 
another hospital.  The VA Medical Center denied this claim 
because an emergency room notation at 11:47 a.m. indicated 
that the veteran had stabilized.  The Board notes that this 
is the only characterization of the veteran as stable.  The 
transfer order was signed by a different doctor at 10:45 a.m. 
indicated that the veteran was unstable and in need of 
specialized treatment.  The treatment notes from the 
Southeastern Missouri Hospital indicate that the veteran's 
condition was emergent.  His cardiac catheterization was 
characterized as emergent.  The Board finds that the 
veteran's condition through his transfer and during treatment 
at Southeastern Missouri Hospital was emergent in nature and 
that he had not stabilized permitting transfer to a VA or 
other federal facility.  At the very least, the medical 
evidence renders the claim in equipoise and as such the 
benefit of the doubt is in favor of the veteran.  38 C.F.R. § 
3.102.

The Board also finds that a VA or other federal facility was 
not feasibly available to the veteran at the time of his 
transfer on February 14, 2004.  The closest VA facility to 
Dexter, Missouri is the Poplar Bluff VA Medical Center.  The 
veteran testified before the undersigned that his wife, with 
him at the Dexter Memorial Hospital, tried to get him 
transferred to a VA facility.  The attending doctor refused 
on the grounds that the Poplar Bluff facility did not have a 
cardiac unit.  A check of the VA Facility Finder on the VA 
website confirms this.  The facility has a cardiac clinic, 
but is not equipped for specialized surgical cardiac care.  
The hospital description indicates that patients in need of 
such care are transferred to facilities in St. Louis and 
Columbia, Missouri, Little Rock, Arkansas, and Memphis, 
Tennessee.  The Board notes that the closest of these VA 
facilities is in Memphis, over 160 miles away from Dexter.  
The Southeastern Missouri Hospital is located in Cape 
Girardeau, Missouri, 56 miles away from Dexter.  Given the 
time involved in covering such a distance, the veteran would 
still have been in transit at the time he underwent his 
emergent cardiac catheterization.  Even if the veteran had 
stabilized at 11:47 a.m., transfer to a VA facility was not 
feasible.  The veteran was transferred to the closest 
hospital of record possessing the ability to address his 
emergency.  

The Board finds that the evidence is at least in equipoise 
that the veteran had not stabilized sufficient to permit 
transfer to a VA facility and that a VA facility was not 
feasibly available at the time of his transfer.  The Board 
concludes, therefore, that the criteria for reimbursement for 
unauthorized medical treatment at Southeastern Missouri 
Hospital between February 14 and February 20, 2004 is 
warranted.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002, 
supra.  

ORDER

Reimbursement for medical treatment at Southeastern Missouri 
Hospital between February 14 and February 20, 2004, under the 
provisions of 38 U.S.C.A. § 1725, is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


